           Case 4:20-cv-02469-KAW Document 5 Filed 06/19/20 Page 1 of 3



 1    David W. Shapiro (SBN 219265)
      Fred Norton (SBN 224725)
 2    Matthew W. Turetzky (SBN 280997)
      THE NORTON LAW FIRM PC
 3    299 Third Street, Ste 106
      Oakland, California 94607
 4    Telephone: (510) 906-4900
      Fax: (510) 906-4910
 5    dshapiro@nortonlaw.com
      fnorton@nortonlaw.com
 6    mturetzky@nortonlaw.com

 7    Attorneys for Plaintiff
      MARC COHODES
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11

12                                            )
      MARC COHODES, an individual,            )   Case No. 4:20-cv-02469-KAW
13                                            )
              Plaintiff,                      )   PLAINTIFF MARC COHODES’S
14                                            )   ADMINISTRATIVE MOTION TO
      v.                                      )   CONSIDER WHETHER CASES SHOULD
15                                            )   BE RELATED
      UNITED STATES DEPARTMENT OF             )
16    JUSTICE, FEDERAL BUREAU OF              )   Judge: Hon. Kandis A. Westmore
      INVESTIGATION, and EXECUTIVE            )
17    OFFICE FOR UNITED STATES                )
      ATTORNEYS,                              )
18                                            )
              Defendants.                     )
19                                            )

20

21

22

23

24

25

26

27

28
     Case No. 4:20-cv-02469-KAW

           PLAINTIFF COHODES’ ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED
          Case 4:20-cv-02469-KAW Document 5 Filed 06/19/20 Page 2 of 3




 1            Pursuant to Civil Local Rules 3-12 and 7-11, Plaintiff Marc Cohodes submits this

 2 Administrative Motion to Consider Whether Cases Should Be Related. The related case was filed

 3 on June 17, 2020 and is captioned Cohodes v. United States Dep’t of Justice, et al., Case No. 3:20-

 4 cv-04015-DMR. Cohodes’ June 17, 2020 lawsuit is related to this case.

 5            “An action is related to another when: (1) The actions concern substantially the same

 6 parties, property, transaction or event; and (2) It appears likely that there will be an unduly

 7 burdensome duplication of labor and expense or conflicting results if the cases are conducted

 8 before different Judges.” L.R. Civ. 3-12(a).
 9            Cohodes filed this lawsuit on April 13, 2020. Shortly after filing this lawsuit, on April 28,
10 2020, Cohodes filed new FOIA requests with the DOJ, the FBI, and the EOUSA. The new FOIA

11 requests are virtually identical to the January 15, 2020 FOIA requests at issue in this case because

12 they sought the same documents, from the same agencies. Cohodes submitted the new FOIA

13 requests to clarify that he, rather than his attorneys, sought the requested documents, which may

14 not have been clear in the January 15, 2020 FOIA requests.

15            Upon the FBI and EOUSA’s failure to respond to Cohodes’s April 28, 2020 FOIA requests
16 in a timely fashion, on June 17, 2020, Cohodes filed a lawsuit to compel production of responsive

17 information.

18            This lawsuit and Cohodes’s June 17, 2020 lawsuit (Case No. 3:20-cv-04015-DMR)

19 involve the same parties, the same FOIA requests, the same agencies, and the same underlying

20 facts and events. Thus, both lawsuits meet the “same parties, property, transaction or event”

21 standard in L.R. Civ. 3-12(a)(1).

22            Cohodes intends to dismiss his original lawsuit and proceed solely on his June 17, 2020

23 Complaint.

24

25

26

27

28
     Case No. 19-cv-01463-VC
                                               PROOF OF SERVICE
       Case 4:20-cv-02469-KAW Document 5 Filed 06/19/20 Page 3 of 3




 1                                          Respectfully submitted,

 2                                          THE NORTON LAW FIRM PC

 3

 4 Date: June 19, 2020                      By: /s/ Matthew W. Turetzky
                                            David W. Shapiro (SBN 219265)
 5                                          Fred Norton (SBN 224725)
                                            Matthew W. Turetzky (SBN 280997)
 6
                                            Attorneys for Plaintiff
 7                                          MARC COHODES
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
